DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-20 of U.S. Application 16/860,598 filed on May 09, 2022 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 has been considered by the examiner.

Response to Arguments

Entry of Amendments
Amendments to claims 1, 2,5,7, 10, 12, 16, and 18 have been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 05/09/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current monitor circuit comprising: wherein current to a circuit load is provided by the sense transistor and configured to determine if a current of the sense transistor is greater than or less than a specified current using a drain-to-source voltage (Vds) of the sense transistor and a current in the reference transistor and set the sense transistor to an on state or off state according to the current determination in combination with the other limitations of the claim.

Claims 2-9 are also allowed as they depend on allowed claim 1.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest an electronic circuit breaker (ECB) circuit comprising: wherein current to a circuit load is provided by the switch transistor; and sensing circuitry configured to: determine if a current of the switch transistor is greater than or less than a specified current using a drain-to-source voltage (Vds) of the switch transistor and a current in the reference transistor; and turn off the switch transistor when the current in the reference transistor indicates that the current of the switch transistor is greater than the specified current in combination with the other limitations of the claim.

Claims 11-15 are also allowed as they depend on allowed claim 10.

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a method of controlling operation of an electronic circuit breaker (ECB) circuit, the method comprising: wherein current to a circuit load is provided by the switch transistor and a drain-to-source voltage (Vds) of the switch transistor to determine when a current of the switch transistor is greater than a specified current; and deactivating the switch transistor in response to determining that the current of the reference transistor indicates that the current of the switch transistor is greater than the specified current in combination with the other limitations of the claim.

Claims 17-20 are also allowed as they depend on allowed claim 16.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868